ORDER

PAULINE NEWMAN, Circuit Judge.
Rosalino E. Ecura responds to the issue of whether his petition for review should be dismissed.
Ecura petitions this court for review of a Merit Systems Protection Board decision denying his request for an annuity under the Civil Service Retirement System (CSRS). In the initial decision, the administrative judge determined that Ecura was not entitled to a CSRS annuity because his service was pursuant to an excepted indefinite appointment. See Rosete v. Office of Personnel Management, 48 F.3d 514 (Fed. Cir.1995) (upholding OPM’s statutory interpretation that indefinite appointments are excluded from Civil Service Reform Act coverage as reasonable and consistent with the governing statute, 5 U.S.C. § 8347(g)).
Ecura argues in his response that his case differs from Rósete because his employment was “converted” into covered service by the 1956 CSRA. Ecura further asserts that Executive Order 10,180 does not apply to foreign nationals employed in their home country. We conclude that these and Ecura’s remaining arguments fall within the holdings of Rosete and Casilang v. Office of Personnel Management, 248 F.3d 1381, 1383 (Fed.Cir.2001).
This court has denied suggestions for rehearing en banc in Rósete and in dozens of other cases that argued that Rósete was wrongly decided. Thus, any further attempts to argue the merits of Rósete are deemed an abuse of the judicial process.
Accordingly,
IT IS ORDERED THAT:
(1) Ecura’s petition for review is dismissed.
(2) Ecura’s motion for leave to proceed in forma pauperis is moot.
(3) Each side shall bear its own costs.